 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers, Lo-cal Union No. 479, AFLCIO and Levingston Ship-building Company. Cases 23-CC-731 and 23-CP-112November 28, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn August 17, 1978, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, International Brother-hood of Electrical Workers, Local Union No. 479,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the said recom-mended Order.IThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONFRANK H. ITKIN. Administrative Law Judge. The unfairlabor practice charges in the above consolidated cases werefiled by the Company, Levingston Shipbuilding Company,on April 21, 1978. The complaint issued on May 16, andthe hearing was conducted in Orange, Texas, on June 1,1978. General Counsel alleges that Respondent Union,IBEW Local 479, violated Section 8(b)(4)(C) and (7)(A) ofthe National Labor Relations Act, as amended, by picket-ing the Company at its Dallas-Beadle building site with anobject of forcing or requiring the Company to recognize orbargain with Local 479 as the representative of its electri-cian employees even though Local 479 is not currently cer-tified as bargaining representative of the employees, theCompany has lawfully recognized another labor organiza-tion as the representative of the employees, and a questionconcerning the representation of the employees may notappropriately be raised under Section 9(c) of the Act. Re-spondent Union denies that it has violated the Act as al-leged.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs ofcounsel, I make the following:FINDINGS OF FACTI. INTRODUCTIONCharging Party Company, a Delaware corporation, op-erates a shipyard in Orange, Texas. During the past 12months, the Company purchased and received at its ship-yard goods and materials valued in excess of $50,000,which were transported directly from outside of Texas. It isundisputed, and I find and conclude, that the Company isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. It is also undisputed, and Ifind and conclude, that Respondent Union, IBEW Local479, and the Orange Metal Trades Council are labor orga-nizations within the meaning of Section 2(5) of the Act.In addition, General Counsel alleges and RespondentIBEW Local 479 admits that commencing about April 3,1978, Local 479 picketed the Company at its Dallas-Beadlebuilding site;' that Local 479 has not been certified by theNational Labor Relations Board as bargaining representa-tive for any of the Company's employees; that by virtue ofa Board certification, dated July 12, 1946 (Case 16-RC-1891), the Orange Metal Trades Council was designated asbargaining agent of the Company's production and main-tenance employees; that the Company and the TradesCouncil are parties to a collective-bargaining agreemententered into on May 2, 1977, and effective until January31, 1980; that IBEW Local 390 is a member of the TradesCouncil and represents the Company's employees in theelectrical classification; and that at no time material to thiscase could a question concerning the representation of theCompany's electricians be appropriately raised under Sec-tion 9(c) of the Act. Further, as counsel for RespondentIBEW Local 479 acknowledged at the hearing, the issuehere is whether Local 479 was picketing the Company'sDallas-Beadle building site for a recognitional object, asalleged. The pertinent evidence is discussed below.II. THE MEETING OF APRIL 18Marvin Russell, employee relations manager for theCompany, testified that on or about April 17, 1978, hePicketing ceased on May 18, 1978. when a temporary injunction orderwas entered against Local 479 pursuant to Sec. 10(11 of the Act.524 ELECTRICAL WORKERS, LOCAL NO. 479spoke with Dewey Cox, president of the Trades Council, inan attempt "to find out what we could do to resolve theproblem at the Dallas-Beadle project site." According toRussell, " I]t was suggested that we bring the unions to-gether in a mneeting, a joint meeting, and at that time wecould discuss possible solutions and resolutions to theproblem." Accordingly, a meeting was arranged for the fol-lowing day, April 18, 1978, at the Ramada Inn in Orange,Texas.The meeting was conducted as scheduled on April 18.Russell and John Durkay, an attorney and officer of Lev-ingston Shipbuilding, attended for the Company. EdwardWise attended for Respondent IBEW Local 479. Cox, thepresident of the Trades Council, was also present. And, asRussell explained, there were also present representativesfrom the Plumbers Union, the Ironworkers Union, and theBricklayers Union. Russell related what transpired at thismeeting as follows:The meeting was opened by Mr. Cox. .... Mr. Coxstated from the very outset that he felt that ...tosolve the problem ...the Company should sign aproject agreement for that particular project, and thatwe [the Company] should sign agreements with eachand every union that was present.Russell recalled that Durkay then spoke:Mr. Durkay said that we [the Company] did havesome problems with that kind of solution since he didhave signed agreements with unions that would dothat kind of work in our shipyard. We were alsobound by an arbitration case that had recently beendecided that indicated that this building, the Dallas-Beadle building was inside our plant, which made itpart of our property, and historically we have alwaysworked on our own property. We have renovated ourown property.Russell further testified:Mr. Wise said that it was necessary for the Companyto sign a project agreement with [Local] 479 because479 was a construction union, and the electriciansunion that we [the Company] had signed a contractwith, [Local] 390, was not a construction union, and itwas not their work, and that it was his work, he feltthat he should be doing that work and that we shouldsign the agreement to that effect, that he would, infact, describe how he would man the job.He would man the job out of the local hall, hewould supply all the people we needed to complete thejob, and even explained the economics of the matter inthis way. He said that the construction workers that hewould supply to put on that job would, in fact, bemore economical for the Company than us putting ourown employees on the job, because they were on ourpayroll constantly and the people that would be puton there by his local would be there only for a certainnumber of hours and we would only be charged forthe hours that they worked, and it would be a muchmore economical situation for the Company if wewere to have him to do the work.Specifically, he made a request that we take the 390electricians off of that jobsite and that the 390 em-ployees would be replaced by those that he would sup-ply from his local hall 479.During the ensuing discussion, Russell asked Wise "whatkind of an agreement would it be." Wise responded that "itwould be very similar to what he [Wise] termed an AGCcontract."[Wise,] said to Mr. Durkay, he said, "Just to giveyou an idea of what I'm talking about, I have anagreement with me and I'd like for you to take it andit will give you some idea of the kind of project agree-ment that we would need." He further stated that ifthis was acceptable to us, and if we had somethingcooking, or if we had something going in the way ofgetting an agreement, that he would remove the pick-ets, and he would remove them for a day, two days,three days, or a week, if we were in a position to signan agreement with him.In addition, Wise reassured both Russell and Durkay "thatthere would not be any jurisdictional problem if we [theCompany] were to sign the project agreements with all ofthe local unions"--"the local unions would work out thematters of jurisdiction among themselves." Wise also ex-plained that a "project agreement was one that would cov-er each and every project similar to the Dallas-Beadle proj-ect. It was not as if we were signing a two-year agreement,or a three-year agreement, or a four-year agreement; that itwould cover projects as they would come up, and for theduration of the projects only." 2John Durkay, an attorney and officer of the Company,recalled that Cox stated at the April 18 meeting, "that he[Cox] thought a project agreement was the appropriate wayto go." Durkay further recalled that Wise asserted at themeeting "that it was his [Wise's] picketing; he felt it wasproperly construction work"; and "a contract or projectagreeement which would incorporate the Building Trades'rules in the area was the way in which he was willing to goto end the picketing." During this meeting, according toDurkay, Wise also stated that "the appropriate contract tobe signed here would be an AGC building contract"; thathe, Wise, "would want" the Company "to go to the IBEWhall for [its] people"; and that "all 390 people would haveto come off the project and the project would be mannedby 479 people." Durkay asked Wise if "you're going tohave to give us the same kind of contract everybody elsehas." Wise responded: "That's correct, everybody gets the2 On cross-examination. Russell acknowledged that the Union's picketsigns at the Dallas- Beadle site contained only a "protest" against the (com-pany paying "substandard wages": that the Company's "hase rates" for thework done on this project "are lower than the base rates paid by the Build-ing Trades Council": and that at the April 18 meeting Wise handed Durkaya cop) of Respondent Exhibit I. a collective-bargaining agreement betweenLocal 479 and the Costal-Sabine Division of the Southeast Texas Chapterof the National Electrincal Contractor's Association. Inc. Russell noted:He [Wisel offered it [R. Exh. IIand said " [This is the kind of contractthat should be signed." and he handed it to Mr. Durkay and he said."keep iI."525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame contract." Durkay asked, "What would this looklike." Wise then gave Durkay "some names and addressesof people to talk to, the AGC representative and the Build-ing Trades business agent." Wise also handed Durkay the"NECA agreement," Respondent Exhibit 1, and said:Well, this isn't it, but it's just about the same thing asthis; this is about what it would look like; if you wantto see what some of the terms and conditions wouldbe, this is about what it will look like.3Dewey Cox testified that he is the business manager forthe Boilermakers Union and president of the Metal TradesCouncil and the Sabine Area Building Trades Council. Coxspoke with Russell and Durkay on or about April 17. Coxarranged for the meeting on April 18 between the companyrepresentatives and various members of the Trades Coun-cil. Cox recalled that "we had discussed earlier with Mr.Russell that the electricians could possibly work on thepayroll of Levingston if they [the Company] signed somejob compliance or project agreement for the one job," and"Mr. Wise said that he could work under that, but it wouldbe more economical for them to subcontract the work toelectrical contractors who would do their work cheaperand better." Cox acknowledged that Wise asserted at thismeeting that "in his opinion it was Building Trades work"and "suggested" that the Company "could either contractout or work under job compliance." Cox acknowledgedthat Wise also reassured management that "they had pro-cedures to settle jurisdictional disputes and he [Wise] feltthat there wouldn't be any strikes or problems that hecouldn't settle." 4Edward Wise, assistant business manager for Respon-dent IBEW Local 479, testified that he did not have "anyauthority on [his] own prerogative to seek recognition orseek contracts from any type of employers"; that his Unionpicketed the Dallas-Beadle construction site with signsstating "Local 479 protests substandard wages and work-ing conditions on this job"; that the "wages ...on thatjob" were in fact "less" than "construction wage rates";and that the purpose of the picketing was to publicize that"this was construction work and the wages that were beingpaid on that job were undermining our contract in thearea." Wise explained that his reference to "our contract inthe area" was to Respondent Exhibit I and the wage rates"set forth in that contract." Wise denied asking the Com-pany to recognize or enter a contract with his Union. Heasserted: "I didn't have authority to do anything like that."Elsewhere, Wise testified that "the reason we had the pick-ets, like I said before, was the non-union, or the opposite3 Dunng this discussion, as Durkay recalled,Mr. Wise said, "Well, if what you want to do is to be considered ageneral contractor, we don't have any problem with that, and you cando two things. You can just go ahead and sign an AG(' agreement fora term ...we'll just consider Levingston a general contractor. Or wecan do it project by project. And after some discussion about that. itwas basically decided ...we'd just worry about the ..Dallas Bea-dle building and the signed project agreement."4On cross-examination. Cox explained that Wise "did make the state-ment that it would be better if they Ithe Companyl could do it [the workinvolved] with an electrical contractor However, they possibly could enterinto some agreement.... I kept saying myself, job compliance T1hatmeans that the Company can sign that they would abide b) his agreement.union, doing ..construction work" and that a "solutionwould be to hire a contractor" who "paid wages equivalentto our present agreement."In addition, Wise was asked "who did bring up the sub-ject of a project agreement" at the April 18 meeting. Wiseresponded: "I think Mr. Durkay did." Wise claimed: "Idon't lake a project agreement" and "to my knowledge Lo-cal 479 has never signed one." Wise was asked, "[W]hatdid you say about signing a project agreement in responseto Mr. Durkay's question?" Wise responded: "Well, Icouldn't sign one, so evidently I don't think I said any-thing, because I'm in no position to sign any kind of agree-ment. .... I didn't ask for one." Wise further testified:Q. Do you recognize Respondent [Exhibit] I?A. Sure do.Q. Did you have it in your possession when youwere at the meeting?A. Yes, I did.Q. Did you take it to that meeting for some particu-lar purpose?A. No, I usually keep one for personal references, ifnothing else.Q. I believe-well, do you always have one withyou?A. Ninety-nine percent of the time.Q. And you have one today?A. I think I left it over on the table.Q. At any time during the meeting, did anyone askyou about Respondent Exhibit 1?A. Yes, Mr. Durkay was discussing wages and soforth, and I told him, "I have a copy of our agree-ment," and he said, "May I see it," and I said, "Youcan have it." And I also made a point to make note ofthis as an expired agreement. I haven't even got a copyof our new agreement, this one expired August 31st of'77.Q. All right. But does the expired agreement setforth the wage rates that were paid under the old con-tract?A. Right.Q. Now, did he take the copy, Respondent ExhibitI, from you?A. Yes. Uh-huh.Q. What did he do with it?A. I think he put it in his pocket.Q. All right. At any time, did you, in any) way, sug-gest to Mr. Durkay or Mr. Russell that they sign thiscontract with you, Respondent l?A. Definitely not. It would have been kind of awaste of time.Further, according to Wise, the "work jurisdiction" ofLocal 479, under its charter, is limited to "constructionwork"; the charter "would not permit [us] to enter into acontract with Levingston"; and if Wise did, the IBEW,under its constitution, "would revoke our charter, andcould possibly put us into another local, or put an Interna-tional representative running our local union, or someother penalty." R. T. Noack, a representative of the IBEWInternational, similarly claimed that it would not be "per-missible under the terms of the constitution" of the IBEW526 ELECTRICAL WORKERS, LOCAL NO. 479and "under [the IBEW's] general practices and proceduresfor Local 479 to enter into a collective bargaining contractor seek recognition from an industrial firm such as Leving-ston Shipbuilding Company." And James Sparks, businessmanager for Local 479, asserted that he did not "authorizeany request for recognition from Levingston ShipbuildingCompany or any contract of any sort with LevingstonShipbuilding by Local 479." Sparks claimed that his Uniondeals "exclusively" with the National Electrical Contrac-tors Association, NECA, in such matters. According toSparks, Wise would not have "authority to sign" such anagreement for Local 479.I credit the testimony of Russell and Durkay as summa-rized above. Their testimony is in large part mutually cor-roborative. Their testimony is also substantiated in signifi-cant part by the testimony of Cox. And, insofar as thetestimony of Wise differs from the testimony of Russelland Durkay, I am persuaded on this record, and by thedemeanor of the witnesses, that the testimony of Russelland Durkay is more complete and reliable than the testi-mony of Wise. Further, I note that Noack and Sparks werenot present at the critical April 18 meeting. Their testimonypertaining to the asserted limitations of authority on Local479 and Wise to seek a contract with the Company underthe circumstances present here is discussed below.DiscussionSection 8(bX7XA) of the Act prohibits picketing by anuncertified union with an object of forcing or requiring anemployer to recognize or bargain with the labor organiza-tion as the representative of his employees, or of forcing orrequiring the employees of an employer to accept or selectthe union as their representative, where the employer haslawfully recognized another labor organization and a ques-tion concerning representation may not appropriately beraised under Section 9(c) of the Act. Section 8(b)(4Xi) and(ii)(C) of the Act prohibits strikes by a union, inducementor encouragement of employees by a union to strike or torefuse to perform services, or restraint or coercion of anemployer by a union where an object of such conduct is torequire an employer to recognize or bargain with oneunion as the representative of his employees although an-other union has been certified by the Board as the repre-sentative of such employees. See, generally, Dallas Buildingand Construction Trades Council, 164 NLRB 938 (1967),enfd. 396 F.2d 677 (D.C. Cir. 1968); Sheet Metal WorkersInternational Association, AFL-CIO [Burl Mfg. Co.] v.N.L.R.B., 293 F.2d 141, 146 (D.C. Cir. 1961).However, when a union pickets an employer for the solepurpose of compelling compliance with prevailing areawage and benefit standards, the Board regards this so-called area standards picketing as nonrecognitional andoutside the above proscriptions of the Act. See, e.g., LocalUnion No. 741, Plumbers (Keith Riggs Plumbing and Heat-ing Contractor), 137 NLRB 1125 (1962). A union may at-tempt to insure that an employer "is required to pay em-I note that Respondent IBEW Local 479, in its answer to the complaint.admits that Assistant Business Manager Wise has been at all times materialto this case an agent of Respondent acting on !it behalf within the meaningof Sec. 2(13) of the Act.ployee costs equivalent to those paid by the organized em-ployer." Retail Clerks International Association, LocalUnion No. 899, AFL-CIO, et al. (State-Mart, Inc., d/b/aGiant Food), 166 NLRB 818, 823 (1967), enfd. 404 F.2d 855(9th Cir. 1968). This principle, however, does not allow aunion to force, under the guise of "area standards" mainte-nance, its collective bargaining agreement part and parcelupon employees it does not represent. See e.g., CentraliaBuilding & Construction Trades Council (Pacific Sign &Steel Building Co., Inc.), 155 NLRB 803, 806 (1965), enfd.363 F.2d 699, 701 (D.C. Cir. 1966). Moreover, the proscrip-tions of Sections 8(bX7XA) and 8(bX4Xi) and (ii)C) applyas long as one of the union's objects is illegal; it is immater-ial that the union may also have other, legitimate objects.(See cases cited supra.).In the instant case, Respondent IBEW Local 479 admitsthat commencing about April 3 it picketed the Company atthe Dallas-Beadle building site; that it has not been certi-fied by the Board as bargaining representative for any ofthe Company's employees; that the Orange Metal TradesCouncil was designated as representative of the Company'sproduction and maintenance employees by virtue of aBoard certification dated July 22, 1946; that the Companyand the Trades Council are parties to a current collective-bargaining agreement effective until January 31, 1980; thatIBEW Local 390 is a member of the Trades Council andrepresents the Company's employees in the electrical clas-sification; and that at no time material to this proceedingcould a question concerning representation of theCompany's electricians be appropriately raised under Sec-tion 9(c) of the Act. Respondent IBEW Local 479 alsoadmits that Edward Wise, its assistant business manager,was at all times material acting on its behalf and as itsagent within the meaning of Section 2(13) of the Act.Counsel for Respondent IBEW Local 479 argues thatGeneral Counsel has failed to establish that Local 479'spicketing was for a proscribed recognitional or bargainingobject. However, the credible evidence, as detailed supra,makes it quite clear that Local 479's picketing was for anunlawful recognitional or bargaining object. Thus, as Com-pany Representative Russell credibly testified, a meetingbetween the Company's representatives and the various lo-cal unions of the Building Trades Council was conductedon April 18 in order to "discuss possible solutions and res-olutions to the problem." Assistant Business Manager Wiseattended for Respondent IBEW Local 479. At that meet-ing, Wise stated that "it was necessary for the Company tosign a project agreement with 479"; that Local 479 was a"construction union" and Local 390 "was not a construc-tion union and it was not their work"; that "it was hiswork"; that he "would man the job out of the local hall"and "would supply all the people [the Company] needed tocomplete the job"; and that "the 390 employees would bereplaced by those that he would supply from his local 479."Wise furnished the Company's representatives with a copyof an earlier collective-bargaining agreement with theUnion, "just to give you an idea of what I'm talkingabout." Wise added: "if this was acceptable to us [thrCompany], and if we had something cooking, or if we hfisomething going in the way of getting an agreement, thathe would remove the pickets." Further, as Company attor-527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDney Durkay credibly recalled, Wise explained at the meet-ing: "you can just go ahead and sign an AGC agreementfor a term ...we'll just consider Levingston a generalcontractor, or we can do it project by project."I find and conclude that the above credible evidence ofrecord establshes that Respondent IBEW Local 479 picket-ed the Company at its Dallas-Beadle building site with anobject of forcing or requiring the Company to recognize orbargain with Local 479 as the representative of theCompany's electrician employees and of forcing or requir-ing the electrician employees to accept or select Local 479as their bargaining representative even though Local 479 isnot currently certified as the representative of such em-ployees, the Company has lawfully recognized in accor-dance with the Act another labor organization, the OrangeMetal Trades Council and its member IBEW Local 390,and a question concerning representation may not appro-priately be raised under Section 9(c) of the Act. Respon-dent IBEW Local 479 has therefore violated Section8(bX7XA) of the Act. In addition, I find and conclude thatRespondent IBEW Local 479, by the above conduct, hasalso violated Section 8(bX4Xi) and (iiXC) of the Act bypicketing the site with an object of forcing or requiring theCompany to recognize or bargain with Local 479 as therepresentative of the Company's electrician employeeseven though the Orange Metal Trades Council, of whichIBEW Local 390 is a member, has been certified as therepresentative of the employees under Section 9 of the Act.Counsel for Respondent further argues that Local 479"is prohibited by terms of the IBEW Constitution to enterinto a contract with an industrial company like LevingstonShipbuilding"; that "inasmuch as Respondent cannot enterinto a contract with Levingston, then there could not beany recognitional objective in the picketing"; and thatWise had no "authority to enter into such an agreement onbehalf of Respondent Union." However, the credible evi-dence of record makes it clear that Local 479 was in factpicketing the Company for an unlawful recognitional ob-ject. That such unlawful conduct may also subject Wiseand his Local 479 to certain sanctions and penalties fromthe International Union under its charter and constitutionsdoes not permit Wise and his Local to violate the statutoryproscriptions of Section 8(bX4XC) and (7XA) of the Act.Moreover, Assistant Business Manager Wise attended theApril 18 meeting as a representative of Local 479 in anattempt to resolve the dispute. His agency status, as noted,is admitted. Under settled principles of agency law, Re-spondent cannot now seek to privilege its unlawful conductby claiming that Wise's statements at the meeting, indicat-ing that the Company could resolve the dispute by execut-ing an agreement with the Union, were unauthorized. Cf.Carpenters Local Union 1260, United Brotherhood of Car-penters and Joiners of America, AFL-CIO (Seizer Construc-tion Co., Inc.), 210 NLRB 628, 631 (1974), and cases cited.In sum, Respondent Union, by the foregoing conduct,has violated Section 8(bX4XC) and (7)(A) as alleged.CONCLUSIONS OF LAWI. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Orange Metal Trades Council and RespondentIBEW Local 479 are labor organizations within the mean-ing of Section 2(5) of the Act.3. Respondent IBEW, by its picketing of the Company'sDallas-Beadle building site, as found above, violated Sec-tion 8(bX7XA) and (4)(i) and (iiX)(C) of the Act.4. The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYRespondent Union will be directed to cease and desistfrom engaging in the unfair labor practices found aboveand from engaging in like or related conduct. RespondentUnion will also be directed to post at its business officesand meetings halls 'he attached notice.ORDER 6The Respondent, International Brotherhood of Electri-cal Workers, Local Union No. 479, AFL-CIO, its officers,agents, and representatives, shall:I. Cease and desist from:(a) Picketing, or causing to be picketed, or threateningto picket or cause to be picketed, Levingston ShipbuildingCompany at the Dallas-Beadle building site, or at anyother facility, at a time when Respondent Union is notcurrently certified as the representative of the Company'selectrician employees where an object thereof is to force orrequire the Company to recognize or bargain with Respon-dent Union as the representative of the Company's electri-cian employees, or to force or require the electrician em-ployees of the Company to accept or select RespondentUnion as their collective-bargaining representative, eventhough the Company has lawfully recognized in accor-dance with the Act another labor orgnaization, the OrangeMetal Trades Council and its member International Broth-erhood of Electrical Workers Local Union No. 390, AFL-CIO, and a question concerning representation may notappropriately be raised under Section 9(c) of the Act.(b) Engaging in, or inducing or encouraging any indi-vidual employed by the Company or any other person en-gaged in commerce or in an industry affecting commerceto engage in, a strike or a refusal in the course of his em-ployment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, orcommodities or to perform any services; or threatening,coercing, or restraining the Company or any other personengaged in commerce or in an industry affecting commercewhere in either case an object thereof is to force or requirethe Company to recognize and bargain with RespondentUnion as the representative of its electrician employeeseven though another labor organization, the Orange Metal6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.528 ELECTRICAL WORKERS, LOCAL NO. 479Trades Council, of which IBEW Local 390 is a member,has been certified as the representative of such employeesunder the provisions of Section 9 of the Act.2. Take the following affirmative action to effecutate thepolicies of the Act:(a) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix." ' Copies of thenotice, on forms provided by the Regional Director forRegion 23, shall be duly signed and posted by RespondentUnion immediately upon receipt thereof and maintained inconspicuous places including all places where notices tomembers are customarily posted, for 60 consecutive days.Reasonable steps shall be taken to insure that the noticesare not altered, defaced, or covered by any other material.(b) Mail or deliver to said Regional Director signed cop-ies of said notice for posting by Levingston ShipbuildingCompany, if said employer is willing to do so.(c) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken by Respondent Union to comply herewith.7In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket, or cause to be picketed, orthreaten to picket or cause to be picketed, LevingstonShipbuilding Company at the Dallas-Beadle buildingsite, or at any other facility, at a time when we are notcurrently certified as the representative of theCompany's electrician employees where an objectthereof is to force or require the Company to recog-nize or bargain with us as the representative of theCompany's electrician employees, or to force or re-quire the electrician employees of the Company to ac-cept or select us as their collective-bargaining repre-sentative, even though the Company has lawfullyrecognized in accordance with the National Labor Re-lations Act another labor organization, the OrangeMetal Trades Council and its member InternationalBrotherhood of Electrical Workers Local Union No.390, AFL- CIO, and a question concerning representa-tion may not appropriately be raised under the Act.WE WILL Nol engage in, or induce or encourage anyindividual employed by the Company or any otherperson engaged in commerce or in an industry affect-ing commerce to engage in, a strike or a refusal in thecourse of his employment to use, manufacture, pro-cess, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to per-form services; or threaten, coerce, or restrain theCompany or any other person engaged in comemrceor in an industry affecting commerce where in eithercase an object thereof is to force or require the Com-pany to recognize and bargain with us as the represen-tative of the Company's electrician employees eventhough another labor organization, Orange MetalTrades Council, of which IBEW Local 390 is a mem-ber, has been certified as the representative of suchemployees under the Act.INTERNATIONAL BROTHERHOOD OF ELECMRICALWORKERS. LOCAL UNION NO 479, AFL-CIO529